THE defendant avowed; whereupon the plaintiff demurred. The case was that William Hawfe was seized in fee of a house and 55 acres of land, 5 acres of meadow and 6 acres of pasture in F. in the county Hereford; and 7 Junii. 28 H. 8, by indenture demised the premises to Nichols Trehern for 79 years, reddendo inde annuatim Gulimo Hawfe, and assignaits suits, 26s. 8d. at the feasts of he Anannciation and St. Michael's in equal portions, After*275wards the lessor died and the reversion descended to *William, his son, under whom the defendant claimed. The only question was, whether the rent shall go to the heir, or is determined by the death of the lessor?
It was adjudged that it was determined by the death of the lessor. For he had reserved the rent to himfelf, without saying any more; and the word assigns cannot extend the rent, farther than the lessor himself was to have it. He had it only during his own life. 18 E. 7. tit. Ass. 86. 10. E. 4. 18. 27 H. 8. 19. per Audley. H. 33 El. rot. 1341. In this court in replevin, Richmond vs. Butcher. The defendant avowed for rent, as heir to his father, on a devise made by his father, of certain lands for 21 year, reddendo et solvendo proinde, durante prædicto termino, 21. annorum prafato (patri) executoribus vel assignatis suis, £. 10 legalis moneti Angliæ, &c. ad festa, &c. And adjudged that by this reservation, the heir shall not have the rent, because the reservation was to the father, his executors and assigns, and not to him and his heirs. 3 Cr. 288. 12 Co. 36. Co. Lit. 47. 1 And. 291. 2 Cr. 217. 2 Leon. 27. Antea, p. 44, 99, 255, 264.